Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s amended claims and drawings filed August 2, 2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process (see MPEP2106.04(a)(2)).  The claims at issue recite definitions for game surfaces and the edges and spaces of game surfaces and pieces that interact with the edges and spaces.  While board games are often played with physical elements or computer generated versions of those game elements, these tangible or intangible elements are merely a player convenience.  Two chess players can call out notation to each other and play a complete game of chess without the assistance of a board or pieces.  If a record of the game was desired, the players could write the notation on a piece of paper.  The claims at issue recite this type of abstract mental process at a more general level.  While the claims at issue provide for certain abstract relationships between the pieces, see the claimed bijective mapping, this is merely a matter of mentally managing pieces in a different manner and does not go beyond what could be processed in the human mind.
This judicial exception is not integrated into a practical application because the claims fail to improve the functioning of a computer, provide for an improvement to a technical field, implement the abstract idea into a particular machine or manufacture, or apply the abstract idea in some other 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer hardware, see processor, memory etc., that are well-understood, routine and conventional. 
Response to Arguments
Applicant's arguments filed August 2, 2021 have been fully considered but they are not persuasive.
Applicant argues that the amended claims are not generic hardware and that the “game surface generator” and “game piece control module” are “hardware elements of the system which are configured, as recited in the independent claims, to provide technical functionality of the game system”.  Examiner disagrees and notes that the functionality claimed is an abstract idea and the hardware that is recited to perform the claimed functionality is merely a generic processor and memory.  These generic elements are components of a generic computer akin to the computer in Alice. 
Applicant argues that the amended claims meet step 1 of the 2019 PEG.  Examiner agrees that step 1 is satisfied by the newly amended claims.
Regarding step 2A prong one, Applicant asserts that the claims are not directed to an abstract idea and cites five different portions of the claims.  Examiner disagrees with Applicant’s assertion that the claim language is non-abstract.  Examiner notes that cited portion 1 merely positions game pieces on a board and as cited above a game board and pieces in the abstract1 can be stored in the mind of a Thales, Rapid Litig. and Enfish are not persuasive because, Applicant has failed to tie these cases to this application in any manner and the facts of these cases are not analogous to the purely mental steps operated by generic hardware that are present in this application.
Regarding step 2A prong 2, Applicant argues that the development of abstract thinking as a goal of the claimed invention and as such the abstract idea is integrated into a practical application.  Examiner disagrees and notes that this purported benefit is not found in the claims and the claims do not (1) improve the functioning of a computer, (2) provide for an improvement to a technical field, (3) implement the abstract idea into a particular machine or manufacture, or (4) apply the abstract idea in some other meaningful way beyond generally linking the abstract idea to a particular technological environment.  These above noted elements being cited by the 2019 PEG as reasons to consider an abstract idea to be integrated into a practical application.
Regarding step 2B, Applicant argues that step 2B is satisfied because the claims are directed to a game wherein a user must use abstract thinking to visualize at least two additional boards.  Examiner .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793.  The examiner can normally be reached on M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/PETER J IANNUZZI/               Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that no tangible board or pieces have been recited and the claimed abstract elements are merely managed by the computer.